DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 11/23/2021. Claims 1, 9 and 17 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 

Claim Objections
Claim 17 is objected to because of the following informalities:
Independent claim 17 recites “…animating the rendering the second…” where “…animating the rendering of the second…” was apparently intended. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and 
of the manner and process of making and using it, in such full, clear, concise, and exact terms
as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
connected, to make and use the same, and shall set forth the best mode contemplated by the 
inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “a modified stylized transition” while the specification discloses only “modify the appearance of the view in the scene to represent the view state change”, (see Para 0066 & 0068-0069). 
Claims 2-8 are dependent claims of independent claim 1, which do not cure the deficiencies. Therefore, claims 1-8 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claim 1 recites “merging the two or more stylized transitions based on the presence state change to the entering state of the view object”. There is insufficient antecedent basis for these limitations in parent claim. For the solely purpose of prior art analysis, Examiner has interpreted the claim limitation to recite “merging the two or more stylized transitions based on a presence state change to an entering state of the view object”. 
Claims 2-8 are dependent claims of independent claim 1, which do not cure the deficiencies. Therefore, claims 1-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin).  

Regarding independent claim(s) 1, Huang discloses a system (reads on Para 0079 and Fig. 8, computing device 800), comprising: a processor (reads on Para 0079 & 0081 and Fig. 8, a processor 804), and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (reads on Para 0079 & 0082 and Fig. 8, storage device 806, electronic data, including data described herein, may be temporarily and/or permanently stored in storage device), the operations comprising: detecting an event related to a change to a state of a view object (reads on Para 0042 and Fig. 1 & 6, in step 602, a transition animation system detects a screen size of a display screen associated with a computing device executing an application); applying two or more stylized transitions to the view object (reads on Para 0015-0018 and Fig. 1, To animate a sliding transition of user interface B into display screen 102, a computing device associated with display screen 102 may perform a series of animation steps. Three animation steps are shown in FIG. 1 for illustrative purposes); merging the two or more stylized transitions based on the presence state change to the entering state of the view object (reads on Para 0015-0018 and Fig. 1, To animate a sliding transition of user interface B into display screen 102, a computing device associated with display screen 102 may perform a series of animation steps. Three animation steps are shown in FIG. 1 for illustrative purposes. During each animation step, display screen 102 is redrawn to include an increasingly larger portion of user interface B displayed therein); determining whether the event corresponds to a presence state change to an entering state of the view object (reads on Para 0043 and Fig. 1 & 6, In step 604, the transition animation system automatically generates, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen); and in response to determining that the event corresponds to the presence state change to the entering state, rendering a first representation of the view object in the entering state (reads on Para 0015 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102).  
Although, Huang discloses an animation sequence mechanism that includes an image is displayed in a first display mode on the screen of an electronic device, a user input may cause the image to transition to a second display mode and an animation sequence is displayed while the image transitions from the first display mode to the second display mode, (see Abstract). 
However, Huang does not appear to specifically disclose wherein determining whether the event corresponds to a view state change; and in response to determining that the event corresponds to a view state change, determining a stylized transition of the two or more stylized transitions comprising relevant position and orientation data of the view object, and rendering a second representation of the view object based on a modified stylized transition. 
In the same field of endeavor, Walkin discloses wherein determining whether the event corresponds to a view state change (reads on Para 0047 and Fig. 6-7, where an image, such as a digital photograph, is displayed in a first display mode. in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode); and in response to determining that the event corresponds to a view state change, determining a stylized transition of the two or more stylized transitions comprising relevant position and orientation data of the view object, and rendering a second representation of the view object based on a modified stylized transition (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D. image 711 advances forward while increasing in size, as illustrated in FIGS. 7E-7G).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation mechanism of Huang in order to have incorporated the animation sequence mechanism, as disclosed by Walkin, into the transition animation mechanism of Huang since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Walkin into Huang would produce a mechanism for displaying an animation sequence while the image transitions from the first display mode to the second display mode, as disclosed by Walkin, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Huang and Walkin discloses the system as in claim 1. Huang further discloses wherein the event related to the change to the view corresponds to the presence state change to the entering state, and wherein rendering the first representation of the view object in the entering state comprises using animation data to move the first representation of the view object into a scene over a plurality of rendering frames (reads on Para 0015 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102).

Regarding dependent claim(s) 3, the combination of Huang and Walkin discloses the system as in claims 1-2. Huang further discloses wherein changing the entering state to an entered state (reads on Para 0015-0017 and Fig. 1, after the last animation step (i.e., the third animation step), user interface B has completely replaced user interface A and occupies all of the pixels of display screen 102).

Regarding dependent claim(s) 4, the combination of Huang and Walkin discloses the system as in claims 1-3. Huang further discloses wherein the event is a first event, and wherein the operations further comprise detecting a second event related to another change to the view object, determining that the second event corresponds to a presence state change to an exiting state, and using other animation data to move the view out of the scene over another plurality of rendering frames (reads on Para 0015-0017 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102). 

Regarding dependent claim(s) 7, the combination of Huang and Walkin discloses the system as in claim 1. Huang further discloses wherein the event related to (reads on Para 0015-0017 and Fig. 1, a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102), and wherein the operations further comprise determining stylized transition data from focus state-related data associated with the view object (reads on Para 0015-0017 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102). 

Regarding independent claim(s) 9, Huang discloses a method comprising: maintaining, on a system comprising a processor, first state data associated with a view that indicates the view is in a first view state (reads on Para 0033 and Fig. 4, transition animation data 410 may be generated and/or utilized by transition animation management facility 404. For example, transition animation data 410 may include data representative or otherwise associated with one or more animation steps, animation step values, and/or any other type of information generated and/or utilized by transition animation management facility 404); obtaining first style transition data corresponding to the first view state (reads on Para 0015-0017 and Fig. 1 & 6, Para 0033 and Fig. 4, transition animation data 410 may be generated and/or utilized by transition animation management facility 404. For example, transition animation data 410 may include data representative or otherwise associated with one or more animation steps, animation step values, and/or any other type of information generated and/or utilized by transition animation management facility 404); and rendering the view based on the first style transition data (reads on Para 0015 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102).  
Although, Huang discloses an animation sequence mechanism that includes an image is displayed in a first display mode on the screen of an electronic device, a user input may cause the image to transition to a second display mode and an animation sequence is displayed while the image transitions from the first display mode to the second display mode, (see Abstract). 
However, Huang does not appear to specifically disclose wherein determining entering state style transition data comprising relevant position and orientation data associated with the view; determining exiting state transition data comprising the relevant position and orientation data associated with the view; detecting an event directed to changing the first view state of the view to a second view state of the view; and in response to the detecting the event: changing the first state data to second state data, comprising maintaining second state data associated with the view that indicates the view is in a second view state; obtaining second style transition data corresponding to the second view state; and rendering a second representation of the view based on the second style transition data comprising the relevant position and orientation data associated with the view. 
(reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 advances forward while increasing in size, as illustrated in FIGS. 7E-7G); determining exiting state transition data comprising the relevant position and orientation data associated with the view (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D); detecting an event directed to changing the first view state of the view to a second view state of the view (reads on Para 0047 and Fig. 6-7, where an image, such as a digital photograph, is displayed in a first display mode. in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode); and in response to the detecting the event: changing the first state data to second state data, comprising maintaining second state data associated with the view that indicates the view is in a second view state (reads on Para 0047 and Fig. 6-7, where an image, such as a digital photograph, is displayed in a first display mode. in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode); obtaining second (reads on Para 0047 and Fig. 6-7, where an image, such as a digital photograph, is displayed in a first display mode. in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode); and rendering a second representation of the view based on the second style transition data comprising the relevant position and orientation data associated with the view (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D. image 711 advances forward while increasing in size, as illustrated in FIGS. 7E-7G).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation mechanism of Huang in order to have incorporated the animation sequence mechanism, as disclosed by Walkin, into the transition animation mechanism of Huang since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Walkin into Huang would produce a mechanism for displaying an animation sequence while the image transitions from the first display mode to the second display mode, as disclosed by Walkin, (see Abstract).

Regarding dependent claim(s) 13, the combination of Huang and Walkin discloses the method as in claim 9. Walkin further discloses wherein the obtaining the (reads on Para 0047 and Fig. 6-7, in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode. In particular embodiments, an animation sequence may be displayed during the mode transition).

Regarding dependent claim(s) 14, the combination of Huang and Walkin discloses the method as in claim 9. Huang further discloses wherein the changing the first state data to the second state data comprises changing at least one of: a non-hovered view state to a hovered view state, a non-focused view state to a focused view state, a non-listening view state to a listening view state, a non-pressed view state to a pressed view state, or a non-selected view state to a selected view state (reads on Para 0015-0017 and Fig. 1, after the last animation step (i.e., the third animation step), user interface B has completely replaced user interface A and occupies all of the pixels of display screen 102).

Claim(s) 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) and further in view of Collins et al. (US 2006/0265659 A1, hereinafter Collins).  

Regarding dependent claim(s) 5, the combination of Huang and Walkin discloses the system as in claim 1. Walkin further discloses wherein the event related to (reads on Para 0047 and Fig. 6-7, in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode). 
However, the combination of Huang and Walkin does not appear to specifically disclose wherein rendering a second representation of the view object based on stylized transition data comprises determining the stylized transition data based on inheritance information and override information. 
In the same field of endeavor, Collins discloses wherein rendering a second representation of the view object based on stylized transition data comprises determining the stylized transition data based on inheritance information and override information (reads on Para 0015-0016 & 0024 and Fig. 2-3, slides 215, therefore, inherit their corresponding properties from any associated layouts and the layouts inherit properties from an associated slide master. A layout's background fill and slide transition are inherited, by default, from the master).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation sequence mechanism of Huang and Walkin in order to have incorporated the inheritance model mechanism, as disclosed by Collins, into the transition animation sequence mechanism of Huang and Walkin since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Collins into Huang and Walkin would produce a mechanism for develop presentations using an N-level inheritance model, as disclosed by Collins, (see Abstract). 

Regarding dependent claim(s) 10, the combination of Huang and Walkin discloses the method as in claim 9. However, the combination of Huang and Walkin does not appear to specifically disclose wherein the obtaining the first style transition data comprises obtaining at least part of the first style transition data based on inheriting inherited style transition data from a parent view of the view. 
In the same field of endeavor, Collins discloses wherein the obtaining the first style transition data comprises obtaining at least part of the first style transition data based on inheriting inherited style transition data from a parent view of the view (reads on Para 0016 & 0027, slide master 205 is at the highest level within the hierarchy. Slides 215, therefore, inherit their corresponding properties from any associated layouts and the layouts inherit properties from an associated slide master. By default, each placeholder on the slide inherits its position from its "parent" placeholder on the layout referenced by that slide).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation sequence mechanism of Huang and Walkin in order to have incorporated the inheritance model mechanism, as disclosed by Collins, into the transition animation sequence mechanism of Huang and Walkin since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Collins into Huang and Walkin would produce a mechanism for develop presentations using an N-level inheritance model, as disclosed by Collins, (see Abstract). 

Regarding dependent claim(s) 11, the combination of Huang, Walkin and Collins discloses the method as in claims 9-10. Collins further discloses wherein using child style transition data associated with the view instead of at least part of the inherited style transition data (reads on Para 0024, a layout's background fill and slide transition are inherited, by default, from the master. A user may override these properties on a layout-by-layout basis if desired).

Regarding dependent claim(s) 12, the combination of Huang, Walkin and Collins discloses the method as in claims 9-11. Collins further discloses wherein overriding at least part of the child style transition data with inherited information based on child style override information associated with the view (reads on Para 0016 & 0027, slide master 205 is at the highest level within the hierarchy. Slides 215, therefore, inherit their corresponding properties from any associated layouts and the layouts inherit properties from an associated slide master. By default, each placeholder on the slide inherits its position from its "parent" placeholder on the layout referenced by that slide).

Claim(s) 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) and further in view of Paniaras (US 2015/0332107 A1, hereinafter Paniaras).  

Regarding dependent claim(s) 6, the combination of Huang and Walkin discloses the system as in claim 1. However, the combination of Huang and Walkin does not appear to specifically disclose wherein the event related to the change to the view object corresponds to a view state change to a hovered state, and wherein the operations further comprise determining stylized transition data from hover state-related data associated with the view object. 
In the same field of endeavor, Paniaras discloses wherein the event related to the change to the view object corresponds to a view state change to a hovered state (reads on Para 0108-0110 and Fig. 8a-8d, a user's finger 808 hovering over the area 804 including the internet browsing tile/icon 806), and wherein the operations further comprise determining stylized transition data from hover state-related data associated with the view object (reads on Para 0108-0110 and Fig. 8a-8d, a user's finger 808 hovering over the area 804 including the internet browsing tile/icon 806. The apparatus has detected the user's finger 808 in the hover detection space above the display 802, and has provided a visual highlight 810 which includes the internet browsing tile/icon 810 as well as the neighbouring icons).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation sequence mechanism of Huang and Walkin in order to have incorporated the visual feedback mechanism, as disclosed by Paniaras, into the transition animation sequence mechanism of Huang and Walkin since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Paniaras into Huang and Walkin would produce a mechanism for providing a visual highlight/feedback to the user 

Regarding dependent claim(s) 15, the combination of Huang and Walkin discloses the method as in claim 9. However, the combination of Huang and Walkin does not appear to specifically disclose wherein the maintaining the second state data comprises maintaining a dataset associated with the view, the dataset including at least two of: a focused flag, a hovered flag, a listening flag, a selected flag, or a pressed flag. 
In the same field of endeavor, Paniaras discloses wherein the maintaining the second state data comprises maintaining a dataset associated with the view, the dataset including at least two of: a focused flag, a hovered flag, a listening flag, a selected flag, or a pressed flag (reads on Para 0110 and Fig. 8, In FIGS. 8b and 8c, since the user's finger is detected as a hover input to pre-select a tile/icon, the visual feedback 810, 812 provided is a coloured border around the edges of the tile(s)/icon(s) determined to be hovered over).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation sequence mechanism of Huang and Walkin in order to have incorporated the visual feedback mechanism, as disclosed by Paniaras, into the transition animation sequence mechanism of Huang and Walkin since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of Paniaras into Huang and Walkin would produce a mechanism for providing a visual highlight/feedback to the user 

Regarding dependent claim(s) 16, the combination of Huang, Walkin and Paniaras discloses the method as in claims 9 and 15. Paniaras further discloses wherein an ordering of the second state data determines the second style transition data when two or more flags in the dataset are set to indicate two or more view states (reads on Para 0110 and Fig. 8, In FIGS. 8b and 8c, since the user's finger is detected as a hover input to pre-select a tile/icon, the visual feedback 810, 812 provided is a coloured border around the edges of the tile(s)/icon(s) determined to be hovered over. In FIG. 8d, the user's finger 808 actually touches the internet browsing icon 806 to select it. The touch user input is detected and visual feedback 814 is provided to the user which is different to the feedback provided in response to the detected hover input).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) and further in view of Chang et al. (US 2009/0150813 A1, hereinafter Chang).  

Regarding dependent claim(s) 8, the combination of Huang and Walkin discloses the system as in claim 1. However, the combination of Huang and Walkin does not appear to specifically disclose wherein the event related to the change to the 
In the same field of endeavor, Chang discloses wherein the event related to the change to the view object corresponds to a view state change to a selected state (reads on Para 0047-0049 and Fig. 2 & 4, once the desired states of the control 80 have been identified, the behavior of the control 80 is modelled using a state-machine. The state-machine will have triggers (state change events) that are mapped to user-interface events (such as mouse clicks, key presses, etc.)), and wherein the operations further comprise determining stylized transition data from selected state-related data associated with the view object (reads on Para 0047-0049 and Fig. 2 & 4, once the desired states of the control 80 have been identified, the behavior of the control 80 is modelled using a state-machine. The state-machine will have triggers (state change events) that are mapped to user-interface events (such as mouse clicks, key presses, etc.). In FIG. 4, the Normal appearance is associated with the Normal state of the state-machine and the Down appearance is associated with the Down state of the state-machine).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transition animation sequence mechanism of Huang and Walkin in order to have incorporated the animated user interface control elements mechanism, as disclosed by Chang, into the transition animation sequence mechanism of Huang and Walkin since these mechanisms are directed to transition animation mechanisms and by incorporating the teachings of . 

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 2009/0102806 A1, hereinafter Tomkins) in view of Chang et al. (US 2009/0150813 A1, hereinafter Chang) in view of Collins et al. (US 2006/0265659 A1, hereinafter Collins) and further in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin).  

Regarding independent claim(s) 17, Tomkins discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (reads on Para 0017 and Fig. 1, a processor 105 that may interface or access a local or remote memory storage 110), the operations comprising: rendering a representation of a container, the container comprising a parent view object of a child view object (reads on Para 0020 and Fig. 2-4, controls 215 through 235 and text area 240 may be arranged within a container 245, such as a movie clip container in a FLASH® player environment); rendering, within the representation of the container, a first representation of the child view object in a first view state (reads on Para 0020 and Fig. 2-4, controls 215 through 235 and text area 240 may be arranged within a container 245, such as a movie clip container in a FLASH® player environment). 
However, Tomkins does not appear to specifically disclose wherein the rendering the first representation based on first stylized transition data associated with the first view state, in which at least part of the first stylized transition data is inherited from the parent view object; determining entering state transition data comprising first relevant position and orientation data associated with the child view; determining exiting state transition data comprising second relevant position and orientation data of the child view; detecting a change from the first view state to a second view state; and in response to the change, rendering, within the representation of the container, a second representation of the child view object in a second view state, comprising entering the second representation of the child view object in the second view state based on the first relevant position and orientation data associated with the child view, animating the rendering the second representation based on second stylized transition data associated with the second view state comprising the relevant position and orientation data associated with the child view, and exiting the second representation of the child view object in the second view state based on the second relevant position and orientation data associated with the child view. 
In the same field of endeavor, Chang discloses wherein the rendering the first representation based on first stylized transition data associated with the first view state (reads on Para 0049 and Fig. 2-10, once the state-machine is defined, the visual appearances of the control are then associated to each state of the state-machine), detecting a change from the first view state to a second view state (reads on Para 0047-0048 and Fig. 2 & 8, once the desired states of the control 80 have been identified, the behaviour of the control 80 is modelled using a state-machine. The state-machine will have triggers (state change events) that are mapped to user-interface events (such as mouse clicks, key presses, etc)); and in response to the change, rendering, within the representation of the container, a second representation of the child view object in a second view state, comprising animating the rendering the second representation based on second stylized transition data associated with the second view state (reads on Para 0047-0048 and Fig. 2 & 8, once the desired states of the control 80 have been identified, the behaviour of the control 80 is modelled using a state-machine. The state-machine will have triggers (state change events) that are mapped to user-interface events (such as mouse clicks, key presses, etc)).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the media control container mechanism of Tomkins in order to have incorporated the animated user interface control elements mechanism, as disclosed by Chang, into the media control container mechanism of Tomkins since these mechanisms are directed to UI control transition animation mechanisms and by incorporating the teachings of Chang into Tomkins would produce a mechanism for providing an animated transition effect between a first display state associated with a first control state of a control element rendered on a graphical user interface of a computer system, and a second display state associated with a second control state of said control element, as disclosed by Chang, (see Abstract).

In the same field of endeavor, Collins discloses wherein at least part of the first stylized transition data is inherited from the parent view object (reads on Para 0015-0016 & 0024 and Fig. 2-3, slides 215, therefore, inherit their corresponding properties from any associated layouts and the layouts inherit properties from an associated slide master. A layout's background fill and slide transition are inherited, by default, from the master). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the animated media user interface control elements container mechanism of Tomkins and Chang in order to 
However, the combination of Tomkins, Chang and Collins does not appear to specifically disclose wherein determining entering state transition data comprising first relevant position and orientation data associated with the child view; determining exiting state transition data comprising second relevant position and orientation data of the child view; and in response to the change, rendering, within the representation of the container, a second representation of the child view object in a second view state, comprising entering the second representation of the child view object in the second view state based on the first relevant position and orientation data associated with the child view, animating the rendering the second representation based on second stylized transition data associated with the second view state comprising the relevant position and orientation data associated with the child view, and exiting the second representation of the child view object in the second view state based on the second relevant position and orientation data associated with the child view.
In the same field of endeavor, Walkin discloses wherein determining entering state transition data comprising first relevant position and orientation data associated with the child view (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 advances forward while increasing in size, as illustrated in FIGS. 7E-7G); determining exiting state transition data comprising second relevant position and orientation data of the child view (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D); and in response to the change, rendering, within the representation of the container, a second representation of the child view object in a second view state, comprising entering the second representation of the child view object in the second view state based on the first relevant position and orientation data associated with the child view, animating the rendering the second representation based on second stylized transition data associated with the second view state comprising the relevant position and orientation data associated with the child view, and exiting the second representation of the child view object in the second view state based on the second relevant position and orientation data associated with the child view (reads on Para 0047-0052 and Fig. 6 & 7A-7I,  FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode ( e.g., the full-screen mode) to another display mode (e.g., the on-page mode). image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D. image 711 advances forward while increasing in size, as illustrated in FIGS. 7E-7G).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the animated media user interface control elements container mechanism of Tomkins, Chang and Collins in order to have incorporated the animation sequence mechanism, as disclosed by Walkin, into the animated media user interface control elements container mechanism of Tomkins, Chang and Collins since these mechanisms are directed to UI transition animation mechanisms and by incorporating the teachings of Walkin into Tomkins, Chang and Collins would produce a mechanism for displaying an animation sequence while the image transitions from the first display mode to the second display mode, as disclosed by Walkin, (see Abstract). 

Regarding dependent claim(s) 18, the combination of Tomkins, Chang, Collins and Walkin discloses the non-transitory machine-readable storage medium as in claim 17. Collins further discloses wherein combining stylized transition data inherited from the parent view object with child stylized transition data associated with the child view object to obtain the second stylized transition data (reads on Para 0058 and fig. 9, a layout's background fill and slide transition are inherited, by default, from the master. A user may override these properties on a layout-by-layout basis if desired. Properties set at a higher level are inherited by the lower levels within the hierarchy unless an exception to the property exists).

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 2009/0102806 A1, hereinafter Tomkins) in view of Chang et al. (US 2009/0150813 A1, hereinafter Chang) in view of Collins et al. (US 2006/0265659 A1, hereinafter Collins) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) and further in view of Huang et al. (US 2013/0057555 A1, hereinafter Huang).  

Regarding dependent claim(s) 19, the combination of Tomkins, Chang, Collins and Walkin discloses the non-transitory machine-readable storage medium as in claim 17. However, the combination of Tomkins, Chang, Collins and Walkin does not appear to specifically disclose wherein the operations further comprise changing a state of the parent view object to an entering state, transitioning the parent view object from the entering state to an entered state, and wherein the rendering the representation of the container comprises animating the rendering of the representation of the container while transitioning the parent view object from the entering state to an entered state. 
In the same field of endeavor, Huang discloses wherein the operations further comprise changing a state of the parent view object to an entering state, transitioning the parent view object from the entering state to an entered state, and wherein the rendering the representation of the container comprises animating the rendering of the representation of the container while transitioning the parent view object from the entering state to an entered state (reads on Para 0043 and Fig. 1 & 6, In step 604, the transition animation system automatically generates, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the animated media user interface control elements container mechanism of Tomkins, Chang, Collins and Walkin in order to have incorporated the transition animation mechanism, as disclosed by Huang, into the animated media user interface control elements container mechanism of Tomkins, Chang, Collins and Walkin since these mechanisms are directed to UI transition animation mechanisms and by incorporating the teachings of Huang into Tomkins, Chang, Collins and Walkin would produce a mechanism for automatically generating, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen, as disclosed by Huang, (see Abstract). 

Regarding dependent claim(s) 20, the combination of Tomkins, Chang, Collins and Walkin discloses the non-transitory machine-readable storage medium as in claim 17. However, the combination of Tomkins, Chang, Collins and Walkin does not appear to specifically disclose wherein changing a state of the parent view object to an exiting state, and animating a re-rendering of a re-rendered representation of the container while in the exiting state. 
(reads on Para 0015 and Fig. 1, an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the animated media user interface control elements container mechanism of Tomkins, Chang, Collins and Walkin in order to have incorporated the transition animation mechanism, as disclosed by Huang, into the animated media user interface control elements container mechanism of Tomkins, Chang, Collins and Walkin since these mechanisms are directed to UI transition animation mechanisms and by incorporating the teachings of Huang into Tomkins, Chang, Collins and Walkin would produce a mechanism for automatically generating, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen, as disclosed by Huang, (see Abstract). 

Response to Arguments

Regarding independent claim 1, the Applicant(s) alleges that the combination of Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) does not discloses or suggests “...applying two or more stylized transitions to the view object; merging the two or more stylized transitions based on the presence state change to the entering state of the view object; and in response to determining that the event corresponds to a view state change, determining a stylized transition of the two or more stylized transitions comprising relevant position and orientation data of the view object, and rendering a second representation of the view object based on a modified stylized transition…”, as has been amended to the claim.
 Contrary to Applicant’s arguments, Huang discloses a transition animation mechanism that detects a screen size of a display screen associated with a computing device executing an application, automatically generating, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen, (see Abstract). Huang further discloses a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102 and to animate a sliding transition of user interface B into display screen 
In other words, Huang discloses a transition animation mechanism that associates a plurality of transition steps with a user interface object and combines the plurality of transition steps associated with the user interface object responsive to a display status attribute change of the user interface object. 
In the same field of endeavor related to user interface object animation mechanism, Walkin discloses that an image is displayed in a first display mode on the screen of an electronic device, a user input may cause the image to transition to a second display mode and an animation sequence is displayed while the image transitions from the first display mode to the second display mode, (see Abstract). Walkin further discloses that in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode as image 711 to transition from the current display mode (e.g., the full-screen mode) to another display mode (e.g., the on-page mode) and an animation sequence may be displayed during the mode transition thus in the animation sequence illustrated in FIGS. 7A-7I, when image 711 gradually decreases in size as illustrated in FIGS. 7B-7D, it has the visual effect of image 711 gradually receding backward on the screen of the Smartphone, moving farther away from the user and when image 711 gradually increases in size as illustrated in FIGS. 7E-7G, it has the visual effect of image 711 gradually advancing forward on the screen, moving closer to the user, (see Para 0047-0052 and Fig. 6 & 7A-7I). 

Consequently, and given the broadest, most reasonable interpretation of the claim language, Huang in view of Walkin are still considered to teach independent claim 1. 

Regarding independent claim 9, the Applicant(s) alleges that the combination of Huang et al. (US 2013/0057555 A1, hereinafter Huang) in view of Walkin et al. (US 2014/0123021 A1, hereinafter Walkin) does not discloses or suggests “...determining entering state style transition data comprising relevant position and orientation data associated with the view; determining exiting state transition data comprising the relevant position and orientation data associated with the view; and rendering a second representation of the view based on the second style transition data comprising the relevant position and orientation data associated with the view…”, as has been amended to the claim. 
Contrary to Applicant’s arguments, Huang discloses a transition animation mechanism that detects a screen size of a display screen associated with a computing device executing an application, automatically generating, based on the detected 
In the same field of endeavor related to user interface object animation mechanism, Walkin discloses that an image is displayed in a first display mode on the screen of an electronic device, a user input may cause the image to transition to a second display mode and an animation sequence is displayed while the image transitions from the first display mode to the second display mode, (see Abstract). Walkin further discloses that in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode as image 711 to transition from the current display mode (e.g., the full-screen mode) to another display mode (e.g., the on-page mode) and an animation sequence may be displayed during the mode transition thus in the animation sequence illustrated in FIGS. 7A-7I, when image 711 gradually decreases in size as illustrated in FIGS. 7B-7D, it has the visual effect of image 711 gradually receding backward on the screen of the Smartphone, moving farther away from the user and when image 711 gradually increases in size as illustrated in FIGS. 7E-7G, it has the visual effect of image 711 gradually advancing forward on the screen, moving closer to the user, (see Para 0047-0052 and Fig. 6 & 7A-7I).  
In other words, Walkin discloses a user interface animation sequence mechanism that identifies a receding backward animation sequence associated with the user interface object that includes positioning information along the display depth and 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Huang in view of Walkin are still considered to teach independent claim 9. 

Regarding independent claim 17, the Applicant(s) alleges that the combination of Tomkins (Pub. No. US 2009/0102806 A1, hereinafter Tomkins) in view of Chang et al. (Pub. No. US 2009/0150813 A1, hereinafter Chang) and further in view of Collins et al. (Pub. No. US 2006/0265659 A1, hereinafter Collins) does not discloses or suggests “...determining entering state transition data comprising first relevant position and orientation data associated with the child view; determining exiting state transition data comprising second relevant position and orientation data of the child view; and in response to the change, rendering, within the representation of the container, a second representation of the child view object in a second view state, comprising entering the second representation of the child view object in the second view state based on the first relevant position and orientation data associated with the child view, animating the rendering the second representation based on second stylized transition data 
Examiner has therefore rejected independent claim 17 under 35 U.S.C § 103 as being unpatentable over Tomkins (Pub. No. US 2009/0102806 A1, hereinafter Tomkins) in view of Chang et al. (Pub. No. US 2009/0150813 A1, hereinafter Chang) in view of Collins et al. (Pub. No. US 2006/0265659 A1, hereinafter Collins) and further in view of Walkin et al. (Pub. No. US 2014/0123021 A1, hereinafter Walkin). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Applicant(s) states that dependent claims 2-8, 10-16 and 18-20 recite all the limitations of the independent claims 1, 9 and 17, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9 and 17. 
However, as discussed above, Huang in view of Walkin are considered to teach independent claims 1 and 9. Tomkins in view of Chang in view of Collins and further in view of Walkin are considered to teach independent claim 17. Consequently, dependent claims 2-8, 10-16 and 18-20 are rejected. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/HUGO MOLINA/
Primary Examiner, Art Unit 3648